Citation Nr: 0217514	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  02-04 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Entitlement to an effective date prior to March 6, 2000, for 
the assignment of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Cleveland, Ohio, which increased the rating for 
PTSD to 100 percent pursuant to a Board decision, effective 
March 6, 2000. 


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.

2.  A claim for an increased evaluation for service-
connected PTSD was not received by the RO until March 6, 
2000.  

3.  In a decision, dated in July 2001, the Board assigned a 
100 percent evaluation to the service-connected PTSD.

4.  In a November 2001 rating decision, the RO effectuated 
the Board's decision and assigned the veteran a 100 percent 
evaluation for PSTD, effective March 6, 2000, the date of 
the veteran's claim for increase for PTSD. 

5.  In February 2002, the veteran submitted a Notice of 
Disagreement with the November 2001 rating decision wherein 
he disagreed with the March 6, 2000 effective date of the 
100 percent evaluation for the service-connected PTSD.

6.  Evidence from March 6, 1999 to March 6, 2000, does not 
reflect that the veteran's PTSD's symptoms resulted in total 
occupational and social impairment due to gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or a loss of memory for 
things such as his own name.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 6, 
2000, for the assignment of a 100 percent evaluation for 
PTSD have not been met.  38 U.S.C.A. §§ 5110, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the 
Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2002); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159).  This law sets forth requirements for assisting a 
claimant in developing the facts pertinent to a claim. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  

The November 2001 rating decision, and the April 2002 
statement of the case apprised the veteran of the 
information and evidence needed to substantiate the claim, 
the law applicable in adjudicating the appeal, and the 
reasons and bases for VA's decision.  In this regard, in an 
April 2002 Statement of the Case, the RO informed the 
veteran of the evidence necessary to substantiate his claim, 
and provided him with the notice and duty to assist 
provisions of the VCAA.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim and identified the evidence that VA 
was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  All of the veteran's VA outpatient 
reports, to include vocational rehabilitation records have 
been associated with the claims file.  The appellant has not 
identified any evidence which has a bearing on this case 
that has not been obtained.  The appellant denied an 
opportunity to present evidence and argument in support of 
this appeal before a Member of the Board or before a hearing 
officer at the RO in Cleveland, Ohio.  

Therefore, as the appellant has already been informed of the 
evidence needed to substantiate his claim and of the 
notification requirements, there is no prejudice to him in 
the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran and his attorney contend that the 100 percent 
evaluation for PTSD should be earlier than March 6, 2000.  
In July 2001, the Board assigned a 100 percent evaluation to 
the service-connected PTSD.  The Board determined that the 
preponderance of the evidence established that the service-
connected PTSD was sufficient by itself to render the 
veteran unable to secure and maintain substantially gainful 
employment.

In a November 2001 rating decision, the RO assigned an 
effective date of March 6, 2000, the date of the veteran's 
claim for increase for the service-connected PTSD,  for the 
100 percent schedular evaluation for the service-connected 
PTSD.  The veteran was informed of the RO's decision in 
January 2002.

In a statement to the RO, received by the RO in March 2002, 
which has been accepted as a Notice of Disagreement with the 
November 2001 rating decision, the veteran indicated that he 
believed that the effective date for the 100 percent 
schedular evaluation should have been prior to March 6, 
2000.

Laws and Regulations

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Except as provided, the effective date of an evaluation and 
award of compensation based upon an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Applicable regulations provide 
that an effective date for an increase in disability 
compensation shall be the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2); see also 38 U.S.C.A. § 5110(b)(2).

The provisions of 38 C.F.R. § 3.155(a) for informal claims 
provide that any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next of friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the claim.

The Board notes that VA must review all the evidence of 
record (not just evidence not previously considered) to 
determine the proper effective date.  See Hazan v. Gober, 10 
Vet. App. 511, 518 (1997).  However, the United States Court 
of Appeals for Veterans Claims and VA's General Counsel have 
interpreted the provisions of 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400 as meaning that if the increase occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998). 

The schedular criteria for PTSD provides for a 50 percent 
evaluation where there is evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted where there is 
evidence of total occupational and social impairment due to 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Analysis

In essence the veteran argues that a 100 percent rating for 
PTSD should be awarded prior to March 6, 2000. 

As the veteran's claim for an increased rating for PTSD was 
received on March 6, 2000, the Board can look at the 
evidence up to one year prior to that date to determine if 
there had been an increase in disability.  In this case, VA 
outpatient reports dated in the time period from March 6, 
1999 to March 6, 2000 reflect that the veteran attended 
group therapy for his PTSD symptomatology.  In this regard, 
they reflect diagnoses of PTSD and dysthymia, that the 
veteran was seen for depression and isolation and that he 
was given medication for his psychiatric symptoms.  However, 
these reports certainly do not reflect that the veteran's 
PTSD's symptoms resulted in total occupational and social 
impairment due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or a loss 
of memory for things such as his own name.  These records do 
not in any way suggest that the veteran's PTSD symptoms were 
so severe as to result in total occupational or social 
impairment which would warrant a 100 percent evaluation 
during the period from March 6, 1999 to March 6, 2000.

The Board has also looked to see if there is an 
unadjudicated claim for increase prior to the claim received 
March 6, 2000, which might form the basis for an earlier 
effective date.  There is not.  Prior to the March 6, 2000 
claim, the RO last adjudicated a claim for increase in 
January 1999, at which time a rating of 50 percent was 
granted for PTSD.  The January 1999 adjudication occurred in 
the context of an appeal for an increased rating for PTSD.  
After the January 1999 Statement of the Case was issued to 
the veteran and his representative, the appeal was not 
perfected with the filing of a substantive appeal.  
Thereafter, the next correspondence received which may be 
considered a claim for increase for PTSD is the March 6, 
2000 correspondence from the veteran.  Thus, there is no 
unadjudicated claim for increase which may form the basis 
for an earlier effective date in this case.

Based on the above, the effective date for the increased 
evaluation in this case is the later of the date entitlement 
arose or the date of the claim.  Here, the RO granted an 
earlier effective date of March 6, 2000, the date of claim.  
This is the date the RO assigned and the Board finds no 
reason to disturb this finding.  There is, however, no basis 
for the grant of an effective date earlier than March 6, 
2000.  As the evidence is not in relative equipoise, there 
is no doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107.

Therefore, the criteria for an earlier effective date have 
not been met, and the preponderance of the evidence is 
against the veteran's claim for that benefit.


ORDER

Entitlement to an effective date earlier than March 6, 2000, 
for a 100 percent rating for PTSD is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

